



FORWARD AIR CORPORATION
NOTICE OF GRANT OF PERFORMANCE SHARES




The Participant has been granted an award of an opportunity to receive a number
of Performance Shares (the “Award”) pursuant to the Forward Air Corporation 2016
Omnibus Incentive Compensation Plan (the “Plan”) and the Employee Performance
Share Agreement attached hereto (the “Agreement”), as follows:


Participant:
________________
Employee ID:
 
Grant Date:
________________
Grant No.:
 
Target Number of Performance Shares:
[_______________], subject to adjustment as provided by the Agreement.
Maximum Number of Performance Shares:
[_______________], subject to adjustment as provided by the Agreement.
Performance Metric:
Percentile Ranking of Total Shareholder Return within Peer Group
Performance Period:
Three-year period beginning on the January 1st that immediately precedes the
Grant Date and ending on the December 31st that immediately precedes the third
anniversary of the Grant Date (_________ - __________)
Performance Share Vesting Date:
The date that is 2½ months after the last day of the Performance Period, except
as otherwise provided by the Agreement.
Vested Performance Shares:
Provided that the Participant’s Service has not terminated prior to the
Performance Share Vesting Date, except as provided by the Agreement, on the
Performance Share Vesting Date the number of Vested Performance Shares (not to
exceed the Maximum Number of Performance Shares) shall be determined by
multiplying the Target Number of Performance Shares by the TSR Multiplier (as
defined by the Agreement).
Settlement Date:
The Performance Share Vesting Date, except as otherwise provided by the
Agreement.
Recoupment Policy:
The Award shall be subject to the terms and conditions of such policy on the
recoupment of incentive compensation as shall be adopted by the Company to
implement the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.



By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are made a part of this document. The Participant acknowledges
receipt of a copy of the Plan, the Agreement and the prospectus for the Plan,
represents that the Participant has read and is familiar with the provisions of
the Plan and the Agreement, and hereby accepts the Award subject to all of its
terms and conditions.


FORWARD AIR CORPORATION                PARTICIPANT


By:                                                     
Signature


Its:                                                     
Date


ATTACHMENT:
Employee Performance Share Agreement








--------------------------------------------------------------------------------









FORWARD AIR CORPORATION
EMPLOYEE PERFORMANCE SHARE AGREEMENT




Forward Air Corporation, a Tennessee corporation (the “Company”), has granted to
the Participant named in the Notice of Grant of Performance Shares (the “Grant
Notice”) to which this Employee Performance Share Agreement (the “Agreement”) is
attached an Award consisting of Performance Shares subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to the Forward Air Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”), as amended to the Grant Date, the provisions of
which are incorporated herein by reference.
1.Definitions and Construction.


1.1    Definitions. Unless otherwise defined herein, including within the
Glossary at the end of this Agreement, capitalized terms shall have the meanings
assigned to such terms in the Grant Notice or the Plan.


1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. The Company
intends that the Award made under this Agreement constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code
and the regulations thereunder, and the provisions of this Agreement shall be
construed and administered in a manner consistent with this intent. The Company
intends that the Award made under this Agreement comply with, or otherwise be
exempt from, Section 409A (including any amendments or replacements of such
section), and the provisions of this Agreement shall be construed and
administered in a manner consistent with this intent.


2.Administration.


All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final, binding and conclusive upon all persons having an
interest in the Award.
3.The Award.


3.1    Grant of Performance Shares. On the Grant Date, the Participant has
acquired, subject to the provisions of this Agreement, an opportunity to receive
a number of Performance Shares, which shall not exceed the Maximum Number of
Performance Shares set forth in the Grant Notice, subject to adjustment as
provided in Section 9. The number of Performance Shares, if any, ultimately
earned by the Participant, shall be that number of Performance Shares which
become Vested Performance Shares.


3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Performance Shares or the Common Shares issued upon settlement
of the Performance Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company (or any
Affiliate) or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to the Company (or any Affiliate) or
for its benefit having a value not less than the par value of the Common Shares
issued upon settlement of the Vested Performance Shares.


4.Certification by the Committee.


4.1    Percentile Ranking of Peer Group Total Shareholder Return. As soon as
practicable following completion of the Performance Period, and in any event on
or before the Performance Share Vesting Date, the Committee shall certify in
writing the TSR Percentile Ranking of the Company for the Performance Period and
the resulting number of Performance Shares, if any, which shall become Vested
Performance Shares on the Performance Share Vesting Date, subject to the
Participant’s continued Service until the Performance Share





--------------------------------------------------------------------------------





Vesting Date, except as otherwise provided by Section 5 or Section 8. The number
of Performance Shares which shall become Vested Performance Shares on the
Performance Share Vesting Date, subject to the Participant’s continued Service
until the Performance Share Vesting Date, shall be determined by multiplying the
Target Number of Performance Shares specified on the Grant Notice by the TSR
Multiplier specified below, based on the Company’s Total Shareholder Return for
the Performance Period relative to the Total Shareholder Return of the Peer
Companies, rounding up to the nearest whole share:


TSR Percentile Ranking
TSR Multiplier
90th percentile or higher
200%
70th percentile
150%
50th percentile
100%
25th percentile
50%
Below 25th percentile
0%



The TSR Multiplier for an achieved TSR Percentile Ranking falling between the
percentages set forth in the table above shall be determined by straight-line
interpolation. The Company shall promptly notify the Participant of the
determination by the Committee.
4.2    Adjustment to Performance Period. Notwithstanding anything on the Grant
Notice or in this Agreement to the contrary, if for any reason the Company
ceases to have its Common Stock listed for public trade on any national
securities exchange or market before the last day of the Performance Period
specified on the Grant Notice, the Performance Period shall end as of the last
date that the Company’s Common Stock is listed for public trade on a national
securities exchange or market. Any temporary halt in trading, including without
limitation any period during which trade is suspended while the Company comes
into compliance with the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, shall be disregarded for this
purpose.


5.Vesting of Performance Shares.


5.1    In General. Except as provided by this Section 5 and Section 8, the
Performance Shares shall vest and become Vested Performance Shares as provided
in the Grant Notice and Section 4.1, as certified by the Committee.


5.2    Termination of Service Other Than By Reason of Retirement, Death,
Disability or in Connection With a Change in Control of the Company. In the
event the Participant’s Service terminates for any reason prior to the
Performance Share Vesting Date, other than by reason of Retirement, death,
Disability, or Involuntary Termination coincident with or within 24 months after
a Change in Control of the Company, the Participant shall immediately forfeit,
without requiring any act of the Participant or the Company to effectuate such
forfeiture, all rights to and interests in the Performance Shares subject to the
Award and the Award shall be cancelled as of the last day of the Participant’s
Service. The Participant shall not be entitled to any payment for such forfeited
Performance Shares.


5.3    Termination of Service by Reason of Death or Disability. In the event the
Participant’s Service terminates by reason of death or Disability prior to the
Performance Share Vesting Date, a number of Performance Shares shall become
Vested Performance Shares on the last day of the Participant’s Service as
follows. The number of Performance Shares which shall become Vested Performance
Shares shall be the product, rounded up to the nearest whole share, of (a) the
Target Number of Performance Shares specified on the Grant Notice, multiplied by
(b) a TSR Multiplier of 100%, multiplied by (c) a percentage equal to the ratio
of the number of whole and partial months (rounded up to the nearest integer) of
the Participant’s Service during the Performance Period to the number of full
months contained in the Performance Period. Notwithstanding the foregoing, in
the event the Participant’s Service terminates by reason of death or Disability
after the end of the Performance Period but prior to the Performance Share
Vesting Date, the TSR Multiplier to be used in the equation set forth in the
immediately preceding sentence shall be the TSR Multiplier applicable for the
Performance Period as determined under Section 4.1. The Participant shall
forfeit, without requiring any act of the Participant, his personal
representative or the Company to effectuate such forfeiture, all rights to and
interests in any Performance Shares subject to the Award that do not become
Vested Performance Shares under this Section 5.3 and the Award shall be
cancelled with respect to such unvested Performance Shares on the last day of
the Participant’s Service. Neither





--------------------------------------------------------------------------------





the Participant nor any person claiming through the Participant shall be
entitled to any payment for such forfeited Performance Shares.


5.4    Termination of Service by Reason of Retirement. In the event the
Participant’s Service terminates by reason of Retirement prior to the
Performance Share Vesting Date, then, except as otherwise provided in Section
8.1, on the Performance Share Vesting Date the number of Performance Shares that
shall become Vested Performance Shares, rounded up to the nearest whole share,
shall be determined by multiplying (a) that number of Performance Shares that
would have become Vested Performance Shares under Section 4.1 had no such
termination occurred by (b) a percentage equal to the ratio of the number of
whole and partial months (rounded up to the nearest integer) of the
Participant’s Service during the Performance Period to the number of full months
contained in the Performance Period.


5.5    Vesting Upon Involuntary Termination Following a Change In Control. In
the event the Participant suffers an Involuntary Termination coincident with or
within 24 months following the CIC Date of a Change in Control but before the
Performance Share Vesting Date, vesting of the Participant’s outstanding Award
(or outstanding Substitute Award, as the case may be) shall be accelerated so
that the greater of (a) 100% of the Target Number of Performance Shares
specified on the Grant Notice or (b) the number of Performance Shares that
otherwise would have become vested as of the Performance Share Vesting Date,
based on the TSR Multiplier attained for the Performance Period, determined as
if the Participant’s last day of Service is the last day of the Performance
Period, shall become Vested Performance Shares effective as of the last day of
the Participant’s Service; provided, however, that if the outstanding Substitute
Award provides for valuation by reference to anything other than Performance
Shares following the CIC Date then the Participant shall become 100% vested in
such value as of the last day of the Participant’s Service. In either such case,
the Participant’s Award or Substitute Award shall be settled as soon as
practicable, generally within 30 days, after the Participant’s last day of
Service, except to the extent that settlement of such Award (or outstanding
Substitute Award, as the case may be) must be made pursuant to its original
schedule in order to comply with Section 409A of the Code. The Participant shall
forfeit, without requiring any act of the Participant, his personal
representative or the Company to effectuate such forfeiture, all rights to and
interests in any Performance Shares subject to the Award or Substitute Award
that do not become Vested Performance Shares under this Section 5.5. Neither the
Participant nor any person claiming through the Participant shall be entitled to
any payment for such forfeited Performance Shares.


5.6    Forfeiture of Unvested Performance Shares. Except as otherwise provided
by this Section 5 or Section 8, on the Performance Share Vesting Date, the
Participant shall forfeit, without requiring any act of the Participant or the
Company to effectuate such forfeiture, all rights to and interests in any
Performance Shares subject to the Award that have not become Vested Performance
Shares and the Award shall be cancelled with respect to such unvested
Performance Shares. The Participant shall not be entitled to any payment for
such forfeited Performance Shares.


6.Settlement of the Award.


6.1    Issuance of Common Shares. Subject to the provisions of Section 6.3,
Section 7.2 and Section 8.1 below, the Company shall issue to the Participant on
the Settlement Date with respect to each Vested Performance Share one (1) Common
Share. Common Shares issued in settlement of Performance Shares shall be subject
to any restrictions as may be required pursuant to Section 6.3, Section 7 or the
Insider Trading Policy.


6.2    Beneficial Ownership of Common Shares. Upon issuance of Common Shares in
settlement of the Award, the Company will determine the form of delivery (e.g.,
a stock certificate or electronic entry evidencing such shares) and may deliver
such shares on the Participant’s behalf electronically to the Company’s
designated stock plan administrator or such other broker-dealer as the Company
may choose at its sole discretion, within reason. Except as otherwise provided
by this Section 6.2, the Common Shares as to which the Award is settled shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs or estate of the Participant.


6.3    Restrictions on Grant of the Award and Issuance of Common Shares. The
grant of the Award and issuance of Common Shares upon settlement of the Award
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No Common Shares may be
issued hereunder if the issuance of such shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Common Stock may then be listed. The inability of the Company to
obtain from any regulatory body





--------------------------------------------------------------------------------





having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Common Shares subject to the Award
shall relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority shall not have been obtained.
As a condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.


6.4    Fractional Shares. The Company shall not be required to issue fractional
Common Shares upon the settlement of the Award. Any fractional share resulting
from the determination of the number of Vested Performance Shares shall be
rounded up to the nearest whole number.


7.Tax Matters.


7.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
Common Shares in settlement thereof. The Company shall have no obligation to
process the settlement of the Award or to deliver Common Shares until the tax
withholding obligations as described in this Section have been satisfied by the
Participant.


7.2    Withholding in Common Shares. Subject to applicable law, the Company may,
in its sole discretion, permit the Participant to satisfy any tax withholding
obligations that arise in connection with the Award by directing that the
Company reduce the number of shares of Common Shares otherwise issuable to the
Participant in settlement of the Award by a number of whole Common Shares having
a fair market value, as determined by the Company as of the date on which the
tax withholding obligations arise, up to the amount of such tax withholding
obligations determined by the applicable statutory withholding rates.


8.Change In Control.


8.1    Treatment of Award Upon a Change in Control. In the event of the
consummation of a Change in Control before the Settlement Date, the outstanding
Award shall be assumed or an equivalent award, as determined in the discretion
of the Committee, shall be granted by the successor corporation to the Company
or a parent or subsidiary of such successor corporation in substitution for the
outstanding Award (each such assumed Award or equivalent award granted, a
“Substitute Award”) and, except as provided by Section 5, this Section 8, or the
terms of the Substitute Award, the Substitute Award shall vest and become Vested
Performance Shares as provided in the Grant Notice and Section 4.1.


(a)If neither such successor corporation, nor a parent or subsidiary of such
successor corporation, agrees to assume the Award or to substitute an equivalent
award, as determined in the discretion of the Committee, then vesting of the
outstanding Award shall be accelerated so that the greater of (a) 100% of the
Target Number of Performance Shares specified on the Grant Notice or (b) the
number of Performance Shares that would have become vested as of the Performance
Share Vesting Date, based on the TSR Multiplier attained for the Performance
Period, determined as if the CIC Date is the last day of the Performance Period,
shall become Vested Performance Shares effective as of the CIC Date, provided
that the Participant’s Service has not terminated prior to the CIC Date. Under
these circumstances, the Settlement Date shall be the CIC Date or as soon as
practicable thereafter.


(b)Notwithstanding the foregoing, if the Participant’s Service terminates due to
Retirement and a Change in Control is consummated before the Participant’s Award
is settled and no Substitute Award is assumed or granted, vesting of the
Participant’s outstanding Award shall be accelerated so that a number of
Performance Shares shall become Vested Performance Shares effective as of the
CIC Date determined, rounded up to the nearest whole share, by multiplying
(a) that number of Performance Shares that would have become Vested Performance
Shares under this Section 8.1 had no such Retirement occurred by (b) a
percentage equal to the ratio of the number of whole and partial months (rounded
up to the nearest integer) of the Participant’s Service during the Performance
Period to the number of full months contained in the Performance Period as
reflected on the Grant Notice.







--------------------------------------------------------------------------------





(c)Notwithstanding anything herein to the contrary, the Committee may, in its
discretion, determine that upon a Change in Control, each Award outstanding
immediately prior to the Change in Control shall be canceled in exchange for
payment with respect to the number of Performance Shares that otherwise would
become Vested Performance Shares by reason of this Section 8.1, in (a) cash,
(b) stock of the Company or the acquiring entity or any parent company of the
acquiring entity, or (c) other property. In any such case, the payment shall be
in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per share of Common Stock in the Change in Control for
each such Vested Performance Share (subject to any required tax withholding).
Such payment shall be made within 30 days following the Change in Control.


(d)All of the foregoing provisions of this Section 8.1 may be revised or
eliminated, in whole or in part, in the discretion of the Committee and without
the consent of the Participant, to the extent that the Committee determines such
action to be appropriate or desirable after obtaining in connection with a
Change in Control transaction a shareholder advisory vote required by Section
951 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any
successor provision, on golden parachute compensation arrangements, provided
that this Agreement is a subject of that advisory vote.


8.2    Federal Excise Tax Under Section 4999 of the Code.


(a)    Excess Parachute Payment. In the event that any acceleration of vesting
of the Performance Shares and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Section 280G of the Code, the Participant may elect, in his or her sole
discretion before the consummation of the Change in Control transaction, to
reduce the amount of any acceleration of vesting called for by this Agreement in
order to avoid such characterization.
    
(b)    Determination by Independent Accountants. To aid the Participant in
making any election called for under Section 8.2(a), no later than ten (10) days
before the anticipated date of the occurrence of any event that might reasonably
be anticipated to result in an “excess parachute payment” to the Participant as
described in Section 8.2(a) (an “Event”), the Company shall request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within three (3) days before the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the Code
and make reasonable assumptions and projections needed to make their required
determination. The Company and the Participant shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make their required determination. The Company shall bear all fees and
expenses the Accountants may reasonably charge in connection with their services
contemplated by this Section 8.2(b).


9.Adjustments for Changes in Capital Structure.


Subject to any required action by the stockholders of the Company, in the event
of any change in the Common Shares effected without receipt of consideration by
the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Common Shares (excepting normal
cash dividends) that has a material effect on the Fair Market Value of the
Common Shares, appropriate adjustments shall be made by the Committee in the
number of Performance Shares and/or the number and kind of shares to be issued
in settlement of the Award, in order to prevent dilution or enlargement of the
Participant’s rights under the Award. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number. Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive. The Committee shall have
discretion to make appropriate adjustments, as determined by the Committee, to
the Total Shareholder Return calculation for the Company or any





--------------------------------------------------------------------------------





Peer Company in the event that the common securities of the Company or such Peer
Company are affected by a stock split, reverse stock split, stock dividend, or
similar change in capitalization.
10.Rights as a Stockholder or Employee.


The Participant shall have no rights as a stockholder with respect to any Common
Shares which may be issued in settlement of this Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 9. Except as otherwise provided in a separate, written employment
agreement between the Company or any Affiliate and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
the Grant Notice or this Agreement shall confer upon the Participant any right
to continue in Service with the Company or any Affiliate or interfere in any way
with any right of the Company or any Affiliate to terminate the Participant’s
Service with the Company or any Affiliate at any time.
11.Compliance with Section 409A.


11.1    General Rule of Interpretation. This Agreement and the Performance
Shares granted hereunder are intended to fit within the “short-term deferral”
exemption from Section 409A as set forth in Treas. Reg. § 1.409A-1(b)(4). In
administering this Agreement, the Committee shall interpret this Agreement in a
manner consistent with such exemption.


11.2    Required Delay in Payment to Specified Employee. Notwithstanding the
foregoing, if it is determined that the Performance Shares fail to satisfy the
requirements of the short-term deferral rule and otherwise result in Section
409A Deferred Compensation, and if the Participant is a “specified employee”
(within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the
date of the Participant’s separation from service (within the meaning of Treas.
Reg. § 1.409A-1(h)), then the issuance of any shares that would otherwise be
made in connection with a "separation from service” (as determined for purposes
of Section 409A) upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six
(6) months and one day after the date of the separation from service, but if and
only if such delay in the issuance of the shares is necessary to avoid the
imposition of additional taxation on the Participant in respect of the shares
under Section 409A.


11.3    Other Delays in Payment. Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with Code Section 409A.
Notwithstanding the foregoing:


(a)If any payment is due to the Participant upon a Change in Control but such
Change in Control does not constitute a change in ownership or effective control
of the Company or a change in the ownership of a substantial portion of the
assets of the Company as defined in Section 409A(a)(2)(A)(v), then such payment
which constitutes Section 409A Deferred Compensation shall be deferred until
another permissible payment event contained in Section 409A occurs (e.g., death,
Disability, separation from service from the Company and its affiliated
companies as defined for purposes of Section 409A).


(b)If any payment is due to the Participant upon the Participant’s termination
of Service but such termination of Service does not constitute a “separation
from service” as defined in Section 409A(a)(2)(A)(i), then such payment which
constitutes Section 409A Deferred Compensation shall be deferred until another
permissible payment event contained in Section 409A occurs.


(c)If any payment is due to the Participant upon the Participant’s becoming
Disabled but such disability does not meet the requirements of a disability
under Section 409A(a)(2)(C), then such payment which constitutes Section 409A
Deferred Compensation shall be deferred until another permissible payment event
contained in Section 409A occurs.


11.4    Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with Section 409A without
prior notice to or consent of the Participant. The





--------------------------------------------------------------------------------





Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.


11.5    Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.


12.Miscellaneous Provisions.


12.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may materially adversely affect the Participant’s rights under this
Agreement, as determined in good faith in the discretion of the Committee,
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A. No amendment or addition to this Agreement shall
be effective unless in writing.


12.2    Nontransferability of the Award. Prior the issuance of Common Shares,
neither this Award nor any Performance Shares subject to this Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, garnishment by creditors of the Participant or
the Participant’s beneficiary, or in any other manner made subject to a hedging
transaction or puts and calls, except transfer by will or by the laws of descent
and distribution. All rights with respect to the Award shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
guardian or legal representative.


12.3    Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Committee or
the Company and the Participant, or otherwise create any vested or beneficial
interest in the Participant or the Participant’s creditors in any assets of the
Company. The Participant shall have no claim against the Company for any changes
in the value of any assets which may be invested or reinvested by the Company
with respect to the Award.


12.4    Further Instruments. The Company and the Participant agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.


12.5    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


12.6    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
electronic delivery at the e-mail address, if any, provided for the Participant
by the Company or any Affiliate, or upon deposit in the U.S. Post Office, by
registered or certified mail, or with a nationally recognized overnight courier
service, with postage and fees prepaid, addressed as applicable to the last
known address of the Participant or the address of the principal executive
office of the Company, in care of its General Counsel, or at such other address
as such party may designate in writing from time to time to the other party.







--------------------------------------------------------------------------------





(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, the Plan
prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.


(b)Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.6(a).


12.7    Recoupment. Notwithstanding anything to the contrary in this Agreement,
the Performance Shares (including any income, capital gains, proceeds realized
or other economic benefit actually or constructively received by you upon the
receipt, vesting or settlement of the Performance Shares, and your sale or other
disposition of the Common Shares received in settlement of the Performance
Shares) shall be subject to recovery under any clawback, recovery or recoupment
policy which the Company may adopt from time to time, including without
limitation the Company’s existing Recoupment Policy, as amended from time to
time or any successor thereto, and any policy which the Company may be required
to adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law, the rules and regulations of the U.S.
Securities and Exchange Commission, or the requirements of any national
securities exchange on which the Company’s Common Shares may be listed. By
accepting the Performance Shares, you expressly acknowledge and agree that the
Performance Shares are subject to the terms of the foregoing policies, whether
retroactively or prospectively adopted, and agree to cooperate fully with the
Committee to facilitate the recovery of any Performance Shares or proceeds
realized from your sale or other disposition of the Common Shares received in
settlement of the Performance Shares that the Committee determines in its sole
discretion is required or entitled to be recovered pursuant to the terms of such
policies.


12.8    Retention. Notwithstanding anything to the contrary in this Agreement,
you acknowledge and agree that the terms and conditions of the Company’s
existing Executive Stock Ownership and Retention Guideline, as amended from time
to time or any successor thereto (the “Ownership Guideline”), are incorporated
by reference into this Agreement and shall apply to your Performance Shares if
you on the Grant Date are or subsequently become an employee who is subject to
the Ownership Guideline.


12.9    Integrated Agreement. The Grant Notice, this Agreement, the Ownership
Guideline, and the Plan shall constitute the entire understanding and agreement
of the Participant and the Company with respect to the subject matter contained
herein or therein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties between the Participant and the
Company with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Grant Notice and the Agreement shall survive any
settlement of the Award and shall remain in full force and effect.


12.10    Applicable Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Committee relating
to this Agreement, and the rights of any and all persons having or claiming to
have any interest under this Agreement, shall be determined exclusively in
accordance with the laws of the State of Tennessee, without regard to its
provisions concerning the applicability of laws of other jurisdictions. Any suit
with respect hereto will be brought in the federal or state courts in the
districts





--------------------------------------------------------------------------------





which include Greeneville, Tennessee, and you hereby agree and submit to the
personal jurisdiction and venue thereof.


12.11    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


{Glossary begins on next page}





--------------------------------------------------------------------------------





GLOSSARY




(a)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, Forward Air
Corporation or any successor to Forward Air Corporation. For this purpose,
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”) shall mean ownership, directly or indirectly, of
50% or more of the total combined voting power of all classes of voting
securities issued by such entity, or the possession, directly or indirectly, of
the power to direct the management and policies of such entity, by contract or
otherwise.


(b)    “Average Price” means the average last reported sale price of the
company’s common stock over the 30 consecutive trading days ending with and
including the applicable day, determined based on the last reported sale price
for the regular market session.


(c)    “Cause” means any one or more of the following, as determined by the
Committee or its delegate in its sole discretion, which determination will be
conclusive: (i) any act or omission by the Participant which, if convicted by a
court of law, would constitute a felony or a crime of moral turpitude; (ii) the
Participant’s dishonesty or material violation of standards of integrity in the
course of fulfilling his or her employment duties to the Company or any
Affiliate; (iii) insubordination or a material violation of a material written
policy of the Company or any Affiliate, violation of which would be grounds for
dismissal under applicable Company policy; (iv) willful, repeated failure on the
part of the Participant to perform his or her employment duties (provided that
such duties are ethical and proper under applicable law) in any material
respect, after reasonable written notice of such failure and an opportunity to
correct it under a circumstance where the conduct constituting “Cause” is
reasonably open to a cure (for instance, where the conduct does not involve a
violation of trust or otherwise adversely affect the relationship between the
Participant and the Company on a going-forward basis), and the period to correct
shall be established by the Committee; (v) any act or omission materially
adverse to the interest of the Company or any Affiliate, or reasonably likely to
result in material harm to the Company or any Affiliate; (vi) failure to comply
in any material respect with the Company’s Code of Business Conduct and Ethics
or Insider Trading Policy, or willful, repeated failure to comply in any
material respect with the Company’s Executive Stock Ownership and Retention
Guidelines, if applicable; or (vii) failure to comply in any material respect
with the Foreign Corrupt Practices Act, the Securities Act of 1933, the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, or any rules or
regulations thereunder, or any similar, applicable statute, regulation or legal
requirement.


(d)    “Change in Control” shall have the meaning ascribed thereto in the Plan.


(e)    “CIC Date” means the date on which the relevant Change in Control shall
have occurred.


(f)    “Committee” means the Board of Directors of Forward Air Corporation or
such committee or committees appointed by the Board to administer the Plan.


(g)    “Common Shares” means shares of Common Stock issued in settlement of the
Award.


(h)    “Company” means Forward Air Corporation and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only Forward Air Corporation.


(i)    “Disability” means that the Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last until the Participant’s death or
result in death, or (ii) determined to be totally disabled by the Social
Security Administration or other governmental or quasi-governmental body that
administers a comparable social insurance program outside of the United States
in which the Participant participates and which conditions the right to receive
benefits under such program on the Participant being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last until the Participant’s death or
result in death so long as such disability is within the meaning specified under
Treas. Reg. § 1.409A-3(a)(4). The Committee shall have sole authority to
determine whether the Participant has suffered a Disability and may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the Participant’s condition.







--------------------------------------------------------------------------------





(j)    “Executive Severance Plan” means the Company’s Executive Severance and
Change in Control Plan, as amended from time to time, or any successor plan
thereto.
(k)     “Insider Trading Policy” means the written policy of the Company
pertaining to the sale, transfer or other disposition of the Company’s equity
securities by members of the Board, officers or other employees who may possess
material, non-public information regarding the Company, as in effect at the time
of a disposition of any Common Shares.


(l)    “Involuntary Termination” means the termination of Service of the
Participant provided that such termination is either (a) initiated by the
Company or a parent or subsidiary of the Company, or a successor to any such
entity for a reason other than Disability, death, Retirement or for Cause, or
(b) if the Participant is, at the time of such termination, a participant in the
Executive Severance Plan, initiated by the Participant for “Good Reason”
following a “Change Date,” as such terms are defined under the Executive
Severance Plan.


(m)    “Peer Company” means each of C.H. Robinson Worldwide, Inc.; Expeditors
International of Washington, Inc.; FedEx Corporation; Hub Group, Inc.; J.B. Hunt
Transport Services, Inc.; Knight Transportation, Inc.; Landstar System, Inc.;
Old Dominion Freight Line, Inc.; Roadrunner Transportation Systems, Inc.; United
Parcel Service, Inc.; Werner Enterprises, Inc.; and, XPO Logistics, Inc.; and
each Peer Company’s successor; so long as each Peer Company has a class of
common securities listed for public trade on a national securities exchange or
market from the beginning through the end of the Performance Period. The Peer
Companies shall be changed as follows:


(A) In the event that, at any time during the Performance Period, a Peer Company
is no longer included in the same Standard & Poor’s Global Industry
Classification Standard (“GICS”) industry group as the Company, such company
shall no longer be a Peer Company.


(B) In the event of a merger, acquisition or business combination transaction of
a Peer Company with or by another Peer Company, the surviving entity shall
remain a Peer Company, without adjustment to its financial or market structure,
provided that the surviving entity is still in the same GICS industry group as
the Company.


(C) In the event of a merger of a Peer Company with or by an entity that is not
a Peer Company, or the acquisition or business combination transaction of a Peer
Company with an entity that is not a Peer Company, in each case, where the Peer
Company is the surviving entity, the surviving entity shall remain a Peer
Company, without adjustment to its financial or market structure, provided that
the surviving entity is still in the same GICS industry group as the Company.


(D) In the event of a merger or acquisition or business combination transaction
of a Peer Company with or by an entity that is not a Peer Company, other form of
“going private” transaction relating to any Peer Company or the liquidation of
any Peer Company, where such Peer Company is not the surviving entity or is
otherwise no longer publicly traded, the company shall no longer be a Peer
Company.


(E) In the event of a bankruptcy of a Peer Company, such company shall remain a
Peer Company, without adjustment to its financial or market condition.


(n)    “Performance Period” means the period over which Total Shareholder Return
is measured.


(o)    “Performance Share” means a right to receive on the Settlement Date one
(1) Common Share, subject to further restrictions as provided by this Agreement.


(p)    “Retirement” means the Participant’s termination of Service with the
Company and its Affiliates on or after attainment of age 65.


(q)    “Section 409A” means Section 409A of the Code and any applicable
regulations or administrative guidelines promulgated thereunder.







--------------------------------------------------------------------------------





(r)    “Section 409A Deferred Compensation” means compensation payable pursuant
to the Award granted to a Participant subject to United States income taxation
that constitutes nonqualified deferred compensation for purposes of Section
409A.


(s)    “Service” means the Participant’s employment with the Company and its
Affiliates. The Participant’s Service will be considered to have ceased with the
Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which the Participant
is employed or otherwise has a service relationship is not Forward Air
Corporation or an Affiliate of Forward Air Corporation.


(t)    “Settlement Date” means the date so specified on the Grant Notice;
provided, however, that in the event of termination of the Participant’s Service
by reason of death or Disability, the term “Settlement Date” shall mean the
sixtieth (60th) day after the day on which the Participant’s Service terminates.


(u)    “Substitute Award” means, upon the occurrence of a Change in Control, the
outstanding Award that is assumed or an equivalent award, as determined in the
discretion of the Committee, that is granted in substitution for the outstanding
Award by the successor corporation to the Company or a parent or subsidiary of
such successor corporation. For the avoidance of doubt, a Substitute Award with
respect to the Award outstanding as of immediately before the Change in Control
may include, without limitation, an award that consists of a notional account
that, as of the CIC Date, is credited with an amount equal to the product of (a)
the Fair Market Value of the consideration to be paid per share of Common Stock
in the Change in Control multiplied by (b) the greater of (i) 100% of the Target
Number of Performance Shares specified on the Grant Notice or (ii) the number of
Performance Shares that would have become vested as of the Performance Share
Vesting Date, based on the TSR Multiplier attained for the Performance Period,
determined as if the CIC Date is the last day of the Performance Period, and
which notional account becomes vested and shall be paid to the Participant on
the original Performance Share Vesting Date specified on the Grant Notice
provided that the Participant’s Service with the Company or its successor, or a
parent or subsidiary of such successor corporation, continues through such date,
subject to earlier payment pursuant to Section 5.5 of this Agreement. The value
of the notional account may, but need not, be credited with interest, earnings
and losses or otherwise fluctuate by reference to stock of the Company or the
acquiring entity or any parent company of the acquiring entity, and the notional
account may be settled in cash, stock of the Company or the acquiring entity or
any parent company of the acquiring entity, or other property.


(v)    “Total Shareholder Return” means an issuer’s total appreciation realized
in its common stock value over the Performance Period, inclusive of dividends
and other distributions paid during the Performance Period, expressed as a
percentage and determined by dividing (A) the sum of (I) the Average Price of
the issuer’s shares at the end of the Performance Period minus the Average Price
of the issuer’s shares at the beginning of the Performance Period plus (II) all
dividends and other distributions paid on the issuer’s common shares during the
Performance Period, by (B) the Average Price of the issuer’s shares at the
beginning of the Performance Period, rounded to one decimal place (e.g., 3.3%).
In calculating Total Shareholder Return, all dividends are assumed to have been
reinvested in shares on the ex-dividend date.


(w)    “TSR Multiplier” means a number determined as follows:


TSR Percentile Ranking
TSR Multiplier
90th percentile or higher
200%
70th percentile
150%
50th percentile
100%
25th percentile
50%
Below 25th percentile
0%



The TSR Multiplier for an achieved TSR Percentile Ranking falling between the
percentages set forth in the table above shall be determined by straight-line
interpolation.


(x)    “TSR Percentile Ranking” means the Company’s percentile ranking relative
to the Peer Companies, based on Total Shareholder Return, calculated as follows:
1 - [(Company Rank - 1)/(Total Number of Peer Companies + the Company - 1)],
rounding to the nearest whole percentile. For example, if the Company is ranked
third out of a group of 13 consisting of the 12 Peer Companies plus the Company,
the TSR Percentile Ranking is calculated as 1 - [(3 - 1)/(12 + 1 - 1)] or 1 -
(2/12) or 1 - 0.1667 or the 83rd percentile. The Company’s





--------------------------------------------------------------------------------





rank is determined by ordering the Peer Companies and the Company from highest
to lowest based on Total Shareholder Return for the Performance Period and
counting down from the entity with the highest Total Shareholder Return (ranked
first) to the Company’s position on the list. If two entities are ranked
equally, the ranking of the next entity shall account for the tie, so that if
one entity is ranked first and two entities are tied for second, the next entity
is ranked fourth.


{End of Agreement}





